Exhibit 10.1

 



STANDSTILL AGREEMENT

$445,000 PROMISSORY NOTE DATED MARCH 13, 2013

 

 

This Standstill Agreement (“Agreement”) dated as of November 22, 2013 is by and
between Players Network (the “Borrower”) and JMJ Financial (the “Lender”).

 

WHEREAS, the Borrower and the Lender entered into a $445,000 Promissory Note
dated March 13, 2013 (the “Note”);

 

WHEREAS, the Lender paid $55,000 of Consideration to the Borrower on March 13,
2013 (the “First Payment”) and $25,000 of Consideration to the Borrower on June
5, 2013 (the “Second Payment”);

 

WHEREAS, the Principal Sum including Interest and OID owed to the Lender on the
First Payment is $68,530 (the “First Payment Convertible Balance”) and the
Principal Sum including Interest and OID owed to the Lender on the Second
Payment is $31,150 (the “Second Payment Convertible Balance”);

 

WHEREAS, the Lender could convert the First Payment Convertible Balance into
shares of common stock of the Borrower and would have been eligible since
September 13, 2013 to sell those shares pursuant to Rule 144 under the
Securities Act of 1933;

 

WHEREAS, the Lender could convert the Second Payment Convertible Balance into
shares of common stock of the Borrower and will be eligible starting December 5,
2013 to sell those shares pursuant to Rule 144 under the Securities Act of 1933;

 

WHEREAS, the Lender has refrained at the Borrower’s request from converting the
First Payment Convertible Balance into shares of common stock and from selling
any shares from conversions;

 

WHEREAS, the Borrower anticipates obtaining an investment of at least $150,000
from another investor within the next couple weeks; and

 

WHEREAS, as an inducement for the other investor to invest the $150,000 into the
Borrower, the Borrower is requesting that the Lender continue to refrain until
February 22, 2014 from converting the First Payment Convertible Balance, and
from converting the Second Payment Convertible Balance, into shares of common
stock of the Borrower.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Standstill. Lender may not convert any amount of the Note into common stock
of the Borrower from the date of this Agreement through and including February
21, 2014 (the “Standstill Period”). The Lender may elect, by providing email
notice to the Borrower, to terminate the Standstill Period prior to February 21,
2014 (i) at any time on or after December 16, 2013 if the Borrower has not
obtained an investment of $150,000 of net cash to the Borrower from a single
investor during the period starting on the date of this Agreement and ending on
December 15, 2013, (ii) at any time if any other holder of a security or note
issued by the Borrower converts any or all of their security or note into shares
of common stock of the Borrower, or (iii) at any time if a breach of contract
occurs or if an event of default occurs under the Note, whether or not such
breach or event of default is cured or remedied.

 



1

 

 

 

2. Recent Conversions. The Borrower represents and warrants to the Lender that
in the sixty calendar days prior to the date of this Agreement the Borrower has
not issued shares of common stock pursuant to conversions other than the
issuances listed below:

 

Date             Share Amount

 

 

 

 

3. Notification. If the Borrower issues any shares of common stock pursuant to
any conversion by any person at any time during the Standstill Period, the
Borrower shall notify the Lender by email of such issuance within 24 hours after
the time of the issuance and the Borrower shall specify in the notification the
conversion price and the number of shares of common stock issued.

 

4. Compensation for Standstill. As consideration for the Lender agreeing to the
Standstill, the Principal Sum of the Note shall increase by a liquidated damages
fee of $10,000 as of the date hereof. The liquidated damages fee is payable
regardless of whether the Lender elects to terminate the Standstill Period prior
to February 21, 2014. The Borrower and the Lender agree that the liquidated
damages fee of $10,000 tacks back to the original date of the Note for purposes
of Rule 144 under the Securities Act of 1933.

 

ALL OTHER TERMS AND CONDITIONS OF THE $445,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this Agreement by signing below:

 

 

_________________________   ____________________________   Mark Bradley   JMJ
Financial   Players Network   Its Principal   Chief Executive Officer      

 

 

 



2

